DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9, 11, and 13-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Huang (U.S. Pub. No. 20070167817A1).

Regarding claim 1, Huang teaches an ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) comprising: 
a case (Fig 4, a head part 11 of probe casing 10, paragraph [0037]); 
a needle inserted into an object in the vicinity of the case (Figs 5-6, needle 30 is used to insert into the patient around the area of the head part 11, paragraph [0044]); and 
a needle guide detachably mounted on the case to guide the needle (Figs 4-6, needle guide 20 detachably mounted on the head part 11 to guide needle 30, paragraph [0034] and [0038]), wherein the needle guide comprises: 
a base (Figs 3-4 and 6, clip 21 as base, paragraph [0043]) comprising a guide part (Figs 3-4 and 6, angled block 22 is the guide part, paragraph [0043]) configured such that the needle is inserted therein (Figs 3-4 and 6, insertion hole 24 to be inserted through by a needle 30, paragraph [0043]); and 
a support member configured to be movable along the guide part to support movement of the needle (Figs 3-6, guiding block 23 is support member and it’s required guiding block to be movable along the vertical and horizontal axis to mount, slide, and fix to the angled block 22 to support the movement up and down of needle 30, paragraph [0044]).

Regarding claim 2, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 1, wherein 
the base (Figs 3-4 and 6, clip 31 as base, paragraph [0043]) further comprises 
a base body having one side coupled to the case (Fig 3, a top inner surface of the clip 21 with a supplementary guiding recess 212 coupled to the head part 11, paragraph [0040]), and 
the guide part (Figs 3-6, angled block 22 is the guide part to support the movement of needle 30, paragraph [0043]) comprises a guide groove provided on the other side of the base body along a direction in which the needle is inserted (Figs 3-6, the hole of angled block 22 as guide groove, paragraph [0043]-[0044]).

Regarding claim 5, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 1, wherein 

    PNG
    media_image1.png
    455
    356
    media_image1.png
    Greyscale
the guide part (Figs 3-6, angled block 22 is the guide part to support the movement of needle 30, paragraph [0043]) comprises: 
an inlet having one open end so that the needle is inserted into the guide part (see labeled Fig 5, inlet is where the entry for the needle through the insertion hole 24); and 
an outlet provided at the other end so that the needle is supported by the guide part (see labeled Fig 5, outlet is where needle coming out through the insertion hole 24).

Regarding claim 6, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 5, wherein 
the guide part (Figs 3-6, angled block 22 is the guide part to support the movement of needle 30, paragraph [0043]) comprises an inclined portion provided to be inclined between the inlet and the outlet (see labeled Fig 5 above, needle guide 20 is inclined by the angled block 22 as inclined portion between the inlet and the outlet). 

Regarding claim 7, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 1, wherein 
the support member is fixed to the guide part (Figs 3-6, guiding block 23 is fixed to the guide part to support the movement of needle 30, paragraph [0043]-[0044]).


    PNG
    media_image2.png
    496
    349
    media_image2.png
    Greyscale
Regarding claim 9, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 2, wherein 
the support member (Fig 3, guiding block 23 as support member, paragraph [0043]) comprises: a support member body seated on the base body (see labeled Fig 3, support member body seated on top of base body clip 21); and 
a guide protrusion protruding from the support member body to be inserted into the guide part (see labeled Fig 3, labeled guide protrusion protruding from the labeled support member body to be inserted into the guide part).


Regarding claim 11, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 9, wherein 
the guide protrusion is forcibly fitted into the guide groove (see labeled Fig 3 above, labeled guide protrusion as part of guiding block 23 is mount and fix to the hole of angled block 22 as guide groove, paragraph [0044], it’s required certain amount of forces to mount and fix the guiding block 23 to the hole of angled block 22) .

Regarding claim 13, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 9, wherein 
the guide protrusion constitutes a guide pipe provided to support the needle inserted into the guide groove, together with the guide groove (see labeled Fig 3 above, labeled guide protrusion of guiding block 23 constitutes an insertion hole 24 as guide pipe to support the needle 30 inserted into the angled block 22 as guide groove, paragraph [0044]).

Regarding claim 14, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 13, wherein 
the needle is supported to be movable between the guide protrusion and the guide groove (Figs 4-6, needle 30 is movable up and down within the needle insertion hole 24 delimited between guide protrusion of the guiding block 23 and the hole of angled block 22, paragraph [0044]).

Regarding claim 15, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 9, wherein 

    PNG
    media_image3.png
    468
    418
    media_image3.png
    Greyscale
the guide groove (Figs 3-6, angled block 22 as guide groove, paragraph [0043]-[0044]) comprises: 
an insertion part through which the needle is inserted into the guide groove (needle insertion hole 24 as insertion part for needle to be inserted into the angled block 22, paragraph [0044]); and 
a fixing part through which the guide protrusion is fixed to the guide groove (see labeled Fig 3, corresponding guide block 23 will have a fixing part of the guide protrusion in labeled Figure 3 that is fixed to the angled block 22 as guide groove, paragraph [0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Pub. No. 20070167817A1) and Cao (C.N. Pub. No. 109394315A). 

Regarding claim 3, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 2. 

    PNG
    media_image4.png
    438
    550
    media_image4.png
    Greyscale
Huang fails to teach the guide groove is configured to have a different depth along the direction in which the needle is inserted. However, Cao teaches guide groove is configured to have a different depth along the direction in which the needle is inserted (see labeled Fig 2, guide groove 22 having different depth to insert the needle through the groove from the labeled inlet to outlet). 
Huang and Cao are considered to be analogous to the claimed invention because they are in the same field of ultrasound probe. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Huang to incorporate the teachings of Cao providing the guide groove is configured to have a different depth along the direction in which the needle is inserted. Doing so would increase the precision of the puncture needle (abstract).

Regarding claim 4, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 2, wherein
Huang fails to teach the guide groove is configured to have a different width along the direction in which the needle is inserted. However, Cao teaches guide groove is configured to have a different width along the direction in which the needle is inserted (see labeled Fig 2 above, guide groove 22 having different width to insert the needle through the groove from the labeled inlet to outlet). 
Huang and Cao are considered to be analogous to the claimed invention because they are in the same field of ultrasound probe. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Huang to incorporate the teachings of Cao providing the guide groove is configured to have a different width along the direction in which the needle is inserted. Doing so would increase the precision of the puncture needle (abstract).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Pub. No. 20070167817A1) and Kosaku (U.S. Patent. No. 7691066B2). 

Regarding claim 8, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 7, wherein 
the support member is configured such that a position at which the support member is fixed to the guide part (Figs 3-6, guiding block 23 is fixed to the guide part to support the movement of needle 30, paragraph [0043]-[0044]).
Huang fails to teach the support member is fixed to the guide part varies depending on a diameter of the needle. However, Kosaku teaches support member is fixed to the guide part varies depending on a diameter of the needle (Figs 4-5, needle gutter unit 322 is support member that is fixed to the needle bearer 311 that is guide part depending on a diameter of the needle, column 5, lines 53-63 and column 4, lines 65 to column 5, lines 3). 
	Huang and Kosaku are considered to be analogous to the claimed invention because they are in the same field of ultrasound probe. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Huang to incorporate the teachings of Kosaku providing support member is fixed to the guide part varies depending on a diameter of the needle. Doing so would allow reduce the blind field though increasing the accuracy when conducting the needle insertion (column 10, lines 36-39).

Regarding claim 12, Huang teaches the ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 5, wherein  
Huang failed to teach a first needle and a second needle having a diameter larger than that of the first needle, and the support member is fixed at a position adjacent to the outlet to guide the first needle and fixed at a position adjacent to the inlet to guide the second needle. However, Kosaku teaches a first needle and a second needle having a diameter larger than that of the first needle (Figs 4-5, different diameter of the needle 90, there are different diameter of the needle 90 and one ordinary skilled will understand if there are two different diameter needles, one will be bigger than the other, column 5, lines 53-63), and the support member is fixed at a position adjacent to the outlet to guide the first needle and fixed at a position adjacent to the inlet to guide the second needle (see labeled Fig 2, needle gutter unit 322 is the support member that is fixed at a position adjacent to both first or second needle, needle gutter unit 322 is adjacent to the inlet or outlet that are labeled on Figure 2, column 5, lines 53-63 and column 4, lines 65 to column 5, lines 3).  

    PNG
    media_image5.png
    386
    563
    media_image5.png
    Greyscale

	Huang and Kosaku are considered to be analogous to the claimed invention because they are in the same field of ultrasound probe. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Huang to incorporate the teachings of Kosaku providing the needle comprises a first needle and a second needle having a diameter larger than that of the first needle. Doing so would allow reduce the blind field though increasing the accuracy when conducting the needle insertion (column 10, lines 36-39).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Pub. No. 20070167817A1) and Boaz (W.O. Pub. No. 2015189843A1). 

	Regarding claim 10, Huang teaches ultrasonic probe (Figs 4-6, ultrasound probe, paragraph [0037]) according to claim 9.
Huang fails to teach the guide protrusion comprises an elastic material. However, Boaz teaches the guide protrusion comprises an elastic material (Fig 7, guide tube 28 as guide protrusion to guide delivery device 36 is fabricated from elastic material, page 9, lines 12-15)
Huang and Boaz are considered to be analogous to the claimed invention because they are in the same field of ultrasound probe. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Huang to incorporate the teachings of Boaz providing the guide protrusion comprises an elastic material. Doing so would increase the flexibility of using the guide tube (page 9, lines 12-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793